Citation Nr: 0533225	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  04-00 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE


Entitlement to service connection for peripheral neuropathy, 
claimed as due to exposure to Agent Orange during service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active military service from February 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
which, in pertinent part, denied the above claim for service 
connection.  In December 2004, a hearing was held before the 
undersigned Veterans Law Judge at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims that he has peripheral neuropathy as a 
result of exposure to Agent Orange during service.  He served 
in Vietnam from January 1967 to January 1968, so it is 
presumed that he was exposed to herbicides.

However, the law and regulations establishing presumptive 
entitlement to service connection apply only to acute and 
subacute peripheral neuropathy. The term acute and subacute 
peripheral neuropathy means a transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset. 38 U.S.C.A §§ 501(a), 1116; 38 C.F.R. § 3.309(e).  
There is currently no medical evidence showing the veteran 
had such a diagnosis during the relevant time period.

The current VA treatment records are not entirely consistent, 
but do at least suggest that the veteran has peripheral 
neuropathy.  The United States Court of Appeals for the 
Federal Circuit has held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir.1994). That is because the Veterans' 
Dioxin and Radiation Exposure Compensation Standards Act does 
not preclude a veteran from establishing direct service 
connection with proof of actual direct causation (proof that 
exposure during service caused the disease that appeared 
years later). Id.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i).  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id.  In this case, there is medical 
evidence suggesting the veteran has peripheral neuropathy, a 
presumption that he was exposed to herbicides during service, 
and a letter from his VA physician that implies the 
neuropathy is due to that exposure.  The letter is not 
sufficient to grant this claim, since it is not definitive, 
and the physician did not indicate which of the veteran's 
many medical disorders he feels is related to herbicide 
exposure.  It is enough, however, to trigger VA's duty to 
provide the veteran an examination. 

The record indicates that the veteran has been found disabled 
by the Social Security Administration (SSA) since early 2000.  
The basis of the award of benefits is not clear from the 
record, so the RO should ask the veteran if it was based at 
all on his claimed peripheral neuropathy.  If so, then VA is 
required to obtain evidence from the Social Security 
Administration, including any decisions by an administrative 
law judge, and give the evidence appropriate consideration 
and weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  


Accordingly, the appeal is REMANDED for the following:

1.  The RO should advise the appellant 
that he should submit to VA copies of any 
evidence relevant to the claim that he 
has in his possession.  See 38 C.F.R. 
§ 3.159(b).

2.  Obtain the appellant's medical 
records from the VA Medical Center in 
Pittsburgh for treatment from December 
2003 to the present for peripheral 
neuropathy or any other neurological 
disability.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

3.  The RO should also ask the veteran if 
his disability benefits from the Social 
Security Administration were based, in 
any part, on his claimed peripheral 
neuropathy.

If he responds affirmatively, the RO 
should request the veteran's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

4.  After obtaining the above-referenced 
VA and Social Security records, if 
applicable and to the extent available, 
schedule the veteran for a VA 
neurological examination.  The claims 
file should be provided to the examiner 
for review in conjunction with the 
examination.

A full examination of the veteran should 
be conducted to determine whether he 
currently has peripheral neuropathy.  The 
examiner's attention is directed to the 
VA outpatient treatment records which 
include:
*	July 1998 note showing complaints of 
numbness of the hands with weakness 
and burning of the bottom of the 
feet, with diagnosis of intermittent 
paresthesias of hands and feet;
*	August 1998 EMG and nerve conduction 
studies showing no evidence of 
peripheral neuropathy or 
radiculopathy; 
*	August 2000 complaint of burning on 
the bottom of feet during VA 
examination;
*	August 2000 EMG normal;
*	October 2001 note showing complaints 
of weakness and incoordination of 
hands, suggestive of cervical spinal 
cord dysfunction, but symptoms and 
signs seem out of proportion to MRI 
findings;
*	October 2001 neurology note that the 
right-sided weakness and sensory 
changes have an underlying 
somatoform component, not consistent 
solely with cervical spondylitic 
myelopathy;
*	November 2001 nerve conduction study 
showing mild to moderate 
sensorimotor polyneuropathy with 
demyelinating component;
*	November 2001 psychological 
assessment of factitious disorder, 
with combined psychological and 
physical symptoms;
*	April 2002 note showing diagnosis of 
possible peripheral neuropathy of 
unclear etiology, confounded by the 
fact that ankle and patella reflexes 
are preserved, but perhaps secondary 
to cervical disc disease; also 
indicating that the fact that the 
amplitudes were normal on the 
November 2001 EMG suggests that the 
slowing of conduction could be due 
to temperature effect;
*	Addendum to the April 2002 note that 
the veteran's sensory exam was 
inconsistent, and it is extremely 
unlikely that he could have a 
demyelinating neuropathy with 
preserved reflexes; concerned that 
symptoms not organic in nature;
*	December 2002 note that the 
examination is not entirely 
consistent with peripheral 
neuropathy;
*	February 2003 EMG and nerve 
conduction study showing no evidence 
of neuropathy except perhaps 
borderline amplitude and conduction 
velocities in the sural nerve;
*	2003 records showing diagnosis of 
possible small fiber neuropathy, 
with normal EMG and nerve conduction 
velocities (although with a note in 
March 2003 that this was not typical 
for the clinical exam findings).

If the examiner determines that a 
diagnosis of peripheral neuropathy is 
appropriate, then the examiner should 
render an opinion as to whether it is at 
least as likely as not that the current 
condition is related to disease or injury 
incurred during his service, to include 
exposure to herbicides. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

5.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claim.  If such 
action does not resolve it, a 
supplemental statement of the case (SSOC) 
should be issued to the appellant and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


